Walker, J. There is no evidence in this record that Jones & Sons had any notice that the account against which these drafts were drawn had , been assigned by Littig, on the 10th day of October, to Cooley, Farwell & Co. But it is insisted that they had constructive notice, or at least such notice as should have put them upon inquiry, as they knew when they received the drafts that Littig had, on the tenth day of that month, made an assignment to Cooley, Farwell & Co. It appears that Jones & Sons purchased the drafts and paid their full value, and unless they are thus chargeable with notice, they must be regarded as both the legal and equitable owners. Conceding that Jones & Sons had notice that the assignment had been made to Cooley, Farwell & Co., on the tenth of the month, it does not follow, that because they find him with credit on which he may draw drafts, nineteen days afterwards, that they must know that it was on account of a claim previously assigned. There must come a time, after a man has made an assignment of this character, when the world may trade with him without being chargeable with notice, or put upon inquiry, to ascertain whether he is trading with property of the assignee. How long that shall be, may depend upon circumstances. The amount of the transaction, the length of time which has elapsed, the character and business habits of the party who has made the assignment, may all be taken into consideration. We think, in this case, considering the amount of the drafts, in connection with his former business, and the length of time which had elapsed, that there was nothing to put defendants in error upon inquiry, or to charge them with notice. The decree of the court below must be affirmed. Decree affirmed.